UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 01-4128
JAMES GRAY,
                Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-186)

                       Submitted: October 24, 2001

                       Decided: November 14, 2001

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                               COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, Steven
I. Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                       UNITED STATES v. GRAY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Gray appeals his conviction and sentence imposed following
his guilty plea on single counts of aiding and abetting the making of
a false statement in the acquisition of firearms and traveling interstate
with the intent to engage in the business of dealing in firearms with-
out a license. Gray was sentenced to a total of 180 months imprison-
ment, which was within the guidelines range of 151 to 180 months.
Gray’s attorney has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). Counsel states there are no meritorious
issues for appeal, but contends on Gray’s behalf that the district court
(1) did not comply with Fed. R. Crim. P. 11 when accepting Gray’s
plea because he failed to advise Gray that, if he chose to go to trial,
the jury verdict would have to be unanimous; and (2) erred in sentenc-
ing Gray at the top of the guidelines range. Although advised of his
right to do so, and given several extensions, Gray has not filed a pro
se supplemental brief.

   Gray first maintains that the district court failed to inform him at
the plea hearing that if he chose to proceed to trial, a jury must return
with a unanimous verdict to convict him. He asserts that this omission
by the district court during the Rule 11 colloquy affected his substan-
tial rights. In reviewing the adequacy of compliance with Rule 11,
this court accords "deference to the trial court’s decision as to how
best to conduct the mandated colloquy with the defendant." United
States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). Rule 11 viola-
tions are evaluated under the harmless error standard. Id. at 117. This
court may vacate a conviction resulting from a guilty plea only if the
trial court’s violations of Rule 11 affected the defendant’s substantial
rights. Id.

  Relevant to this case, Rule 11(c) specifically states that the court
must inform the defendant that:
                         UNITED STATES v. GRAY                           3
     the defendant has the right to plead not guilty or to persist
     in that plea if it has already been made, the right to be tried
     by a jury and at that trial the right to the assistance of coun-
     sel, the right to confront and cross-examine adverse wit-
     nesses, and the right against compelled self-incrimination.

Fed. R. Crim. P. 11(c)(3). The record reveals that at the hearing, in
accordance with Rule 11(c)(3), the district court fully advised Gray
of his rights and ascertained that Gray understood those rights. Fur-
thermore, the district court conducted a hearing and found that Gray’s
plea was knowing and voluntary, that he had full knowledge of the
charges against him, and that there was an adequate factual basis to
support his guilty plea.

   It is thus clear that the district court fully complied with the dictate
of Rule 11. Although it is true that the district court did not inform
Gray that if he had proceeded to trial, a guilty verdict had to be unani-
mous, the Government properly argues that Rule 11 does not require
that each aspect of a jury trial be explained to the defendant. There
is no authority for the proposition that the district court is required to
explain this aspect of a jury trial to a defendant pleading guilty.
Hence, we find Gray’s claim without merit.

   Gray also claims that the district court erred in sentencing him at
the top of the guidelines range, arguing that the sentence imposed was
greater than necessary to fulfill the statutory prescribed purposes of
sentencing. He further complains that the district court provided no
explanation warranting a sentence at the top end of the guidelines
range.

   Gray presents no challenge to the calculation of the guidelines
range, but simply asserts that he should not have been sentenced with-
out explanation at the top of the guidelines range. The court’s imposi-
tion of a sentence within the properly calculated range is not
reviewable. United States v. Jones, 18 F.3d 1145, 1551 (4th Cir.
1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
Accordingly, we dismiss this portion of the appeal.

   In accordance with the requirements of Anders, we have reviewed
the record for potential error and have found none. Therefore, we
4                       UNITED STATES v. GRAY
affirm Gray’s conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move this court for leave to withdraw
from further representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                        AFFIRMED IN PART; DISMISSED IN PART